— In a proceeding for leave to file a late notice of claim (see General Municipal Law, § 50-e; L 1969, ch 1016, as amd), petitioner Robert Holland appeals from so much of an order of the Supreme Court, Queens County, dated June 24, 1980, as, in granting the application as to Geraldine Holland, denied the application as to him. Order affirmed insofar *639as appealed from, without costs or disbursements. It was a proper exercise of discretion under the circumstances to grant leave to the injured petitioner to file a late notice of claim. The denial of leave to petitioner Robert Holland, whose claim was derivative in nature, cannot be said to have been an abuse of discretion (see Matter of Pizzano v Central School Dist. No. 1 of Town of Smithtown, 67 AD2d 708). Mollen, P.J., Cohalan, Margett and O’Connor, JJ., concur.